Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of a cover comprising a retractable awning having extended and retracted positions to cover or uncover a wastewater treatment unit with a support frame for supporting the cover at an inclined angle so as to allow visibility to the wastewater treatment unit in the extended position and comprising a handrail adjacent to the apex of the awning patentably distinguishes over the prior art of record. Close prior art of record is exemplified by De Garie (6,324,792; 2002/0108317; and 7,430,834) and by Howe (8,555,556), which disclose covers for clarifiers or other reservoirs. Also of interest are Schaller (5,670,045), which discloses a cover for a clarifier launder; the greenhouse cover of Looney (6,260,308); and the drum filter cover of Kossik (6,336,561).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778